Charles P. Daly, Ch. J.,
concurred in the result, "delivering the following opinion :—
Charles P. Daly, Chief Justice.—I concur in the result, without expressing any opinion upon the question of ultra vires. I agree that under the view entertained by the Court of Appeals in the parallel case of Muller, that the proper course was to leave it to the jury to say whether the circumstances, position and relation of the parties authorized the inference that it was the intention that the whole question of compensation was to be left to the comptroller ; the plaintiff consenting to accept what the comptroller should determine to be a liberal or satisfactory compensation, and if the jury were of the opinion that it was not, that then the plaintiff was entitled to recover a fair and reasonable compensation for his services. That the determination of the compensation, under such an understanding, was not necessarily limited to the action of Richard B. Connolly, who then filled the office of comptroller; but meant the officer, the person having the official authority to act on behalf of the city after the services had been performed, and that the plaintiff so understood it, appears in the fact that after he had applied to Connolly to fix the amount, and Connolly neglected to do so, he applied to Mr. Green, Connolly’s successor in the office, who promised to submit the matter to the board, and have the award made, telling the plaintiff to come before the board and be heard, which the plaintiff did four times, but was never called upon to be heard.
When the appraisers applied to Connolly, and they, at his request, put down on a piece of paper what one-eightli of one per cent, upon the appraisement would amount to, that officer said, that it would have to go before the board, and *445they replied, “ We don’t want the board; you, as comptroller, can fix it.” Upon which Connolly said, “ You attend the meeting of the board.”
The bill of the appraisers was afterwards received by the board, and'was referred by it to Mr. Green, who was then comptroller, to examine and report. Afterwards,' communications were received from the appraisers, by the board, placed on file; and on motion of the chamberlain, a resolution was offered, allowing $15,000 to each of the appraisers, which resolution was also referred to the comptroller; and he after-wards made a report that $3,000 be paid to each of them for their services, which report was not adopted; but on the motion of the mayor a resolution was passed, allowing the plaintiff $15,000 ; which resolution, at a subsequent meeting of the board, was rescinded.
After the services had been performed, it was not in the power of the board to fix the amount of the plaintiff’s compensation, without his consent. He was either entitled to have it fixed by the comptroller, or entitled to what his services were reasonably worth. I do not see that the action of the board, either in passing the resolution to pay him $15,000, or afterwards in rescinding it, in any way affects the question. Even if they had the power to fix absolutely the amount that was to be paid to the plaintiff, without his consent, the same board would have the power to reconsider the amount allowed, and to reduce it, or reject it altogether, leaving the plaintiff to his legal remedy. (The People v. Stocking, 50 Barb. 573.) They probably rescinded the resolution previously adopted, upon the assumption that, as by the first resolution, appointing the appraisers, the comptroller was first to make a satisfactory arrangement with them as to their fees; and as they had performed the services upon his assurance that he would afterwards fix an amount to their entire satisfaction, that the disposition of that matter was with that officer, upon such an understanding, and not'with the board. The plaintiff’s own valuation of his services, as appeared upon the trial, was much higher than $15,000—his testimony being that they were worth $50,000— *446and there is nothing in the ease to show that he consented, that the board should fix his compensation at the amount which it did. The plaintiff having given the resolution of the board—allowing 115,000—in evidence, the subsequent resolution was properly admitted; and the plaintiff was not entitled to have the jury instructed to give a verdict for #15,000, upon the ground that it was a completed contract.
I therefore agree that the judgment should be affirmed.
Judgment affirmed.